Citation Nr: 0630111	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-36 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota

THE ISSUES

1. Entitlement to a rating higher than 20 percent for chronic 
lumbar strain with degenerative arthritis. 

2. Entitlement to a rating higher than 20 percent for 
surgical residuals of disc disease of the cervical spine, C5 
to C7, with upper extremity partial paralysis and 
paresthesia.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and K.G. 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1978 to August 1982 and from March 1984 to March 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In August 2005, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
proceeding is of record.  

At the hearing the veteran withdrew from appellate 
consideration the claims for increase for the left hip, the 
knees, the left ankle, left ring finger, the right fifth 
finger, hemorrhoids, as well as a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the hearing, the veteran testified that the service-
connected disabilities of the cervical and lumbar segments of 
the spine have increased in severity since his VA examination 
in October 2002.  

A reexamination will be requested whenever VA determines that 
there is a need to verify the current severity of a 
disability.  38 C.F.R. § 3.327.    

The service-connected lumbar spine disability has been rated 
on limitation of motion under Diagnostic Code 5292 and the 
service-connected cervical spine disability has been rated 
for intervertebral disc syndrome under Diagnostic Code 5293.  
In September 2003, the criteria for rating musculoskeletal 
disabilities of the spine were revised, providing a general 
formula for rating lumbar strain and a formula for rating 
intervertebral disc syndrome, which could also be rated under 
the general formula.  

When the governing regulation changes during an appeal, the 
most favorable version will apply, and as the revised 
criteria have not been considered by the RO the case is 
REMANDED for the following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473. 

2. Ask the veteran to identify 
additional evidence or provide any 
additional evidence in his possession to 
substantiate the claims. 

3. Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the current level of 
impairment due to the service-connected 
disabilities of the lumbar and cervical 
segments of spine.  The claim folders 
must be made available to the examiners 
for review. 

a). The orthopedic examination must 
include range of motion of the lumbar 
and cervical segments of the spine, 
expressed in degrees.  The examiner is 
asked to determine whether there is 
weakened movement, excess fatigability, 
functional loss due to pain to include 
during flare-ups or with repetitive use, 
or painful motion, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
limitation of motion. 

b). The neurological examiner is asked 
to comment on whether the veteran has 
incapacitating episodes of 
intervertebral disc syndrome of the 
cervical spine, that is, requires bed 
rest prescribed by a physician and 
treatment by a physician, and, if so, 
the duration and frequency of the 
incapacitating episodes. 

The neurological examiner is also asked 
to describe any neurological deficits 
attributable to disc disease of the 
cervical spine to include any signs and 
the degree of incomplete paralysis of 
the nerve involved.    

4. After the above action is completed, 
adjudicate the claims, considering the 
revised rating criteria.  If the 
decision remains adverse to the veteran, 
furnished the veteran a supplemental 
statement of the case and return the 
case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

